Exhibit 10.22(b)

 

MODIFICATION OF CREDIT AGREEMENT

 

 

THIS MODIFICATION OF CREDIT AGREEMENT (“Modification”) is made as of the 14th
day of May, 2003, by and between SOUTHTRUST BANK, an Alabama corporation,
formerly known as SouthTrust Bank, National Association acting as a Lender and
as Administrative Agent and Funding Agent (collectively “Agent”) pursuant to the
Credit Agreement (defined below), WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, formerly known as First Union National Bank, a
national banking association, acting as a lender, NATIONAL CITY BANK, NATIONAL
ASSOCIATION, a national banking association, acting as a lender, and SUNTRUST
BANK, a Georgia corporation, formerly known as SunTrust Bank, South Florida,
N.A., a national banking association acting as a lender (collectively the
“Lenders”), and TODHUNTER INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”)

 

W I T N E S S E T H:

 

WHEREAS, On October 19, 2001, Agent, Lenders and Borrower entered into an
Amended and Restated Credit Agreement (the “Credit Agreement”) in connection
with Revolving Loans, Term Loans and Letters of Credit made available by Lenders
to Borrower in an aggregate commitment of $70,000,000.00; and

 

WHEREAS, as of January 1, 2003, Agent, Lenders and Borrower entered into a
Waiver of Defaults Under Credit Agreement (the “Waiver”); and

 

WHEREAS, Borrower has requested Agent and Lenders to make certain modifications
to the Credit Agreement, as affected by the Waiver, including modifications of
the financial covenants and restoration of the Revolving Commitment amount; and

 

WHEREAS, Lenders and Agent are willing to amend the Credit Agreement on the
terms and conditions set forth in this Modification.

 

NOW, THEREFORE, in consideration of mutual promises and covenants of this
Modification and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lenders, Agent and Borrower agree
as follows:

 

1.             Recitals.  The foregoing recitals are true and correct and by
this reference are made a material part of this Modification.  All capitalized
terms used herein shall have the meaning ascribed to them in the Credit
Agreement unless the context shall require otherwise.

 

2.             Revolving Commitment Amount.  The Revolving Commitment shall be
$30,000,000.00, subject to permanent reduction pursuant to Section 2.12 of the
Credit Agreement.

 

3.             EBITDA Calculation.  For purposes of the quarterly calculation of
EBITDA, the following expenses incurred through fiscal year ending September 30,
2003 shall be excluded,

 

--------------------------------------------------------------------------------


 

up to an aggregate amount of $1,000,000.00:  (a) expenses and fees related to
the retirement of the current CFO; (b) expenses and fees related to the
recruitment of the new CFO; (c) expenses, fees and write-downs related to taking
Borrower private; (d) expenses, fees and write-downs related to the V&S Joint
Venture; (e) expenses, fees and write-downs related to the CL/Angostura joint
venture; and (f) expenses and fees related to waivers and loan modifications.

 

4.             Funded Debt Defined.  The definition of Funded Debt in
Section 1.01 of the Credit Agreement is hereby replaced in its entirety with the
following:

 

“Funded Debt” means without duplication, the principal balance of all
indebtedness, for money borrowed, purchase money mortgages, capitalized leases,
conditional sales contracts and similar title retention debt instruments under
which Borrower or any of its Subsidiaries is an obligor, including any current
maturities of such indebtedness, plus all debt of other entities or Persons,
other than Subsidiaries, which has been guaranteed by the Borrower or any
Subsidiary (other than the current balance of the indebtedness of Premier Wines
& Spirits, Ltd. as of the Effective Date guaranteed by Borrower), or which is
supported by a letter of credit issued for the account of the Borrower or any
Subsidiary which by its terms matures more than one year from the date of any
calculation thereof and/or which is renewable or extendible at the option of the
obligor to a date beyond one year from such date; provided that, for the
purposes of this Agreement, “Funded Debt” shall exclude amounts transferred
quarterly to Borrower’s Bahamian or Virgin Islands’ Subsidiaries and the
bi-weekly excise tax payments made by Borrower in connection therewith. 
Effective March 31, 2003, the maximum amount thus excluded in the quarterly
calculation of Funded Debt shall be $7,500,000.00.  Any funds drawn on the
Revolving Credit Facility for such payments shall be repaid within seven (7)
business days.  “Funded Debt” shall also exclude the Tank Loan.

 

5.             Minimum Tangible Net Worth.  Section 11.01 of the Credit
Agreement is hereby replaced in its entirety with the following:

 

SECTION 11.01.  Minimum Tangible Net Worth.  Maintain a Tangible Net Worth as of
the last day of fiscal quarter of Borrower ending March 31, 2003 of not less
than $35,331,000 and thereafter Tangible Net Worth shall be a minimum of
$35,331,000, plus 50% of the annual net income (but not loss) of the Borrower
and its Subsidiaries for the prior fiscal year of Borrower (on a consolidated
basis in accordance with GAAP), plus 75% of the net proceeds of any equity or
subordinated debt offering completed by Borrower after the Agreement Date. 
Tangible Net Worth shall be tested on a quarterly basis and adjusted annually
each September 30th.

 

6.             Interest Coverage Ratio.  Section 11.02 Interest Coverage Ratio
is hereby deleted in its entirety as of January 1, 2003.

 

7.             Fixed Charge Coverage Ratio.  The definition of Fixed Charge
Coverage Ratio in Section 1.01 of the Credit Agreement is hereby revised to mean
the ratio of (i) EBITDA less

 

2

--------------------------------------------------------------------------------


 

capital expenditures, to (ii) cash interest, cash taxes and scheduled principal
payments, but not including any additional principal payments made by Borrower
pursuant to Section 2.09 of the Credit Agreement (all as determined in
accordance with GAAP) in accordance with the ratio grid set forth in
Section 11.03, measured on a four rolling quarter basis.  Section 11.03 Fixed
Charge Coverage is hereby replaced in its entirety with the following:

 

SECTION 11.03.  Fixed Charge Coverage.  Maintain at all times a Fixed Charge
Coverage Ratio within the following Fixed Charge Coverage Ratio grid:

 

Date

 

6/03

 

9/03

 

12/03

 

3/04

 

6/04

 

9/04

 

Thereafter

 

Required

 

0.65

 

0.80

 

1.00

 

1.00

 

1.00

 

1.00

 

1.0

 

 

The Fixed Charge Coverage Ratio requirement for the quarter ended March 31, 2003
has been waived.

 

8.             Funded Debt to EBITDA.  Section 11.05 Funded Debt to EBITDA is
hereby replaced in its entirety with the following:

 

SECTION 11.05.  Funded Debt to EBITDA.  Maintain a ratio of Funded Debt to
EBITDA as of the end of any fiscal quarter of Borrower of not more than the
following:

 

Ratio

 

4.65 to 1.0

 

For the fiscal quarter ending June 30, 2003.

 

3.85 to 1.0

 

For the fiscal quarter ending September 30, 2003.

 

3.25 to 1.0

 

For the fiscal quarters ending December 31, 2003 through September 30, 2004.

 

3.0 to 1.0

 

For the fiscal quarter ending December 31, 2004 and each fiscal quarter
thereafter.

 

 

Such ratio shall be measured on the basis of the financial results of Borrower
for the most recent four (4) fiscal quarters of Borrower ending on the dates of
measurement.  This requirement is waived for fiscal quarters ending December 31,
2002 and March 31, 2003.

 

9.             Pricing.  The pricing grid incorporated into the definition of
Applicable Margin in Section 1.01 of the Credit Agreement is hereby replaced in
its entirety with the following:

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Applicable Margin
Revolving Loans

 

Applicable Margin
Term Loans

 

Level

 

Funded
Debt/EBITDA

 

Eurodollar
Rate

 

Base Rate

 

Unused
Fee

 

Eurodollar
Rate

 

Base Rate

 

I

 

< 4.65 and > 4.50

 

3.75

%

1.25

%

0.50

%

4.25

%

1.50

%

II

 

< 4.50 and > 4.00

 

3.50

%

1.25

%

0.50

%

4.00

%

1.50

%

III

 

< 4.00 and > 3.50

 

3.25

%

1.25

%

0.50

%

3.75

%

1.50

%

IV

 

< 3.50 and > 3.00

 

3.00

%

1.00

%

0.375

%

3.50

%

1.25

%

V

 

< 3.00 and > 2.50

 

2.75

%

0.75

%

0.375

%

3.25

%

1.00

%

VI

 

< 2.50 and > 2.00

 

2.50

%

0.50

%

0.25

%

3.00

%

0.75

%

VII

 

< 2.00

 

2.25

%

0.25

%

0.25

%

2.75

%

0.50

%

 

As of the date of this Modification, Borrower’s Applicable Margins shall be at
Level I until adjusted in accordance with the Credit Agreement on the basis of
results for fiscal quarter ending June 30, 2003.

 

10.           Management.  Agent and Lenders hereby acknowledge and accept the
appointment of Jay Maltby as Chairman, Chief Executive Officer and President and
Ezra Shashoua as Executive Vice President and Chief Financial Officer of
Borrower.

 

11.           Warranty.  Borrower hereby warrants and represents to Lenders
that, since the date of the Credit Agreement, other than matters addressed in
the Waiver, Borrower has been and is in compliance with all provisions of the
Credit Agreement and all other Loan Documents and that no default or Event of
Default has occurred thereunder nor has any event occurred or failed to occur
which with the passage of time or the giving of notice or both would comprise
such a Default or Event of Default.

 

12.           Ratifications.  Borrower hereby ratifies and confirms each of its
obligations and indebtedness under the Credit Agreement and each of the other
Loan Documents, as amended hereby, and hereby represents and warrants to Lenders
and Agent that Borrower neither has nor claims any defenses, counterclaims or
offsets to any such obligations or indebtedness.

 

13.           Fees.  The effectiveness of this Modification and the amendments
contemplated herein are expressly conditioned upon the payment by Borrower to
Agent for the prorata benefit of Lenders an amendment fee of $160,000.00 (based
on twenty-five (25) basis points of the current committed amount ($64,000,000))
and reimbursement by Borrower of Agent for all reasonable attorneys’ fees and
expenses incurred in connection with this Modification.

 

4

--------------------------------------------------------------------------------


 

14.           Miscellaneous.

 

(a)  This agreement shall be governed by and construed in accordance with the
laws of the State of Florida.  Paragraph headings used herein are for
convenience only and shall not be used to interpret any term hereof.  The Credit
Agreement shall continue in full force and effect as modified by this
Modification.  In the event the terms of this Modification conflict with the
terms of the  Credit Agreement, the terms of this Modification shall control.

 

(b)  This Modification constitutes the entire agreement among the parties hereto
and supersedes all prior agreements, understandings, negotiations and
discussions, both written and oral among the parties hereto with respect to the
subject matter hereof, all of which prior agreements, understanding,
negotiations and discussions, both written and oral, are merged into this
Modification.  All provisions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect as modified by this
Modification.  Without limiting the generality of any of the provisions of this
Modification, nothing herein or in any instrument or agreement shall be deemed
or construed to constitute a novation, satisfaction or refinancing of all or any
portion of the Loan or in any manner affect or impair the lien or priority of
the Credit Agreement or any of the Loan Documents as amended hereby.

 

(c)  This Modification may be executed in any number of counterparts with each
executed counterpart constituting an original, but altogether constituting but
one and the same instrument.

 

(d)  This Modification shall be binding upon and inure to the benefit of
Borrower, Agent and Lenders and their respective heirs, legal representatives,
executors, successors and assigns.

 

15.           RELEASE.  IN CONSIDERATION OF THE ACCOMMODATIONS PROVIDED HEREIN,
BORROWER HEREBY UNCONDITIONALLY IRREVOCABLY AND FOREVER RELEASES, ACQUITS AND
DISCHARGES LENDERS AND EACH OF LENDERS’ RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND COUNSEL FROM ANY AND ALL CLAIMS, DEMANDS AND CAUSES OF
ACTION THAT ANY OF THEM HAD, NOW HAS OR MAY IN THE FUTURE HAVE AGAINST ANY ONE
OR MORE OF THE LENDERS OR ANY ONE OR MORE OF LENDERS’ OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR COUNSEL FOR THE ACTS OR OMISSIONS OF ANY OF THE FOREGOING
PARTIES FROM THE BEGINNING OF TIME THROUGH, TO AND INCLUDING THE DATE OF THE
EFFECTIVENESS OF THIS MODIFICATION, WHICH RELATED TO ANY CLAIMS ARISING OUT OF
OR CONNECTED IN ANY MANNER WITH THE TRANSACTIONS CONTEMPLATED HEREIN OR IN THE
CREDIT AGREEMENT AS AMENDED HEREBY OR ANY OTHER LOAN DOCUMENTS AS THE SAME MAY
BE AMENDED HEREBY, AS THE CASE MAY BE.

 

16.           WAIVER OF JURY TRIAL.  BORROWER, AGENT AND LENDERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS

 

5

--------------------------------------------------------------------------------


 

MODIFICATION OR ANY AGREEMENT EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR WRITTEN) OR ACTIONS
BY ANY PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS’ ENTERING INTO
THIS MODIFICATION AND MAKING ANY LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO
BORROWER.  FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
LENDERS, NOR THE AGENT OR ANY OF AGENT’S COUNSEL OR LENDERS’ COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY OF AGENT’S COUNSEL OR
LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION.  NO REPRESENTATIVE OR AGENT OF LENDERS, NOR
AGENT OR ANY OF AGENT’S COUNSEL OR LENDERS’ COUNSEL HAS THE AUTHORITY TO WAIVE,
CONDITION, OR MODIFY THIS PROVISION.

 

IN WITNESS WHEREOF, Borrower, Agent and Lenders have caused this agreement to be
effective as of the day and year set forth above.

 

WITNESSES:

BORROWER:

 

 

 

TODHUNTER INTERNATIONAL, INC., a Delaware corporation

 

 

/s/ William Viggiano

 

By:

/s/ Jay S. Maltby

 

Print Name: William Viggiano

Print Name:

Jay S. Maltby

 

/s/ Elisa Martinez

 

Title:

Chairman and Chief Executive Officer

 

Print Name:  Elisa Martinez

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF PALM BEACH

)

 

The foregoing instrument was acknowledged before me this 14th day of May, 2003
by Jay S. Maltby as Chairman and CEO of Todhunter International, Inc., on behalf
of the corporation.  He/She is personally known to me or has
produced                                   (type of identification) as
identification.

 

 

/s/ Jennifer Lubrano-Murphy

 

 

Notary Public

 

State of Florida

 

 

 

Jennifer Lubrano-Murphy

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

6

--------------------------------------------------------------------------------


 

WITNESSES:

AGENT:

 

 

 

SOUTHTRUST BANK, an Alabama banking corporation

 

 

/s/ Mark Dierks

 

By:

/s/ Tom Turnberger

 

Print Name:

Mark Dierks

 

Print Name:

Tom Turnberger

 

/s/ Antonio Corey

 

Title:

Vice President

 

Print Name:

Antonio Corey

 

 

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF BROWARD

)

 

The foregoing instrument was acknowledged before me this 14th day of May, 2003
by Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the bank. 
He/She is personally known to me or has produced
                                 (type of identification) as identification.

 

 

/s/ Florence Lindley

 

 

Notary Public

 

State of Florida

 

 

 

Florence Lindley

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

7

--------------------------------------------------------------------------------


 

WITNESSES:

LENDERS:

 

 

 

SOUTHTRUST BANK, an Alabama banking corporation

 

 

/s/ Mark Dierks

 

By:

/s/ Tom Turnberger

 

Print Name:

Mark Dierks

 

Print Name:

Tom Turnberger

 

/s/ Antonio Corey

 

Title:

Vice President

 

Print Name:

Antonio Corey

 

 

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF BROWARD

)

 

The foregoing instrument was acknowledged before me this 14th day of 2003. by
Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the bank. 
He/She is personally known to me or has produced                          (type
of identification) as identification.

 

 

/s/ Florence Lindley

 

 

Notary Public

 

State of Florida

 

 

 

Florence Lindley

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

WITNESSES:

 

8

--------------------------------------------------------------------------------


 

WITNESSES:

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

/s/ Michelle Gerber

 

By:

/s/ David F. Abee

 

Print Name:

Michelle Gerber

 

Print Name:

David F. Abee

 

/s/ Liza Grant-Smith

 

Title:

Vice President

 

Print Name:

Liza Grant-Smith

 

 

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF PALM BEACH

)

 

The foregoing instrument was acknowledged before me this 14th day of May, 2003
by David F. Abee as Vice President of Wachovia Bank, National Association, on
behalf of the bank.  He/She is personally known to me or has produced
                                     (type of identification) as identification.

 

 

/s/ Laura Forbes

 

 

Notary Public

 

State of Florida

 

 

 

Laura Forbes

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

9

--------------------------------------------------------------------------------


 

WITNESSES:

SUNTRUST BANK, a Georgia corporation

 

 

/s/ Alexander del Pro

 

By:

/s/ Sandra N. Tozzie

 

Print Name:

Alexander del Pro

 

Print Name:

Sandra N. Tozzie

 

/s/ Lyn Humbrecht

 

Title:

First Vice President

 

Print Name:

Lyn Humbrecht

 

 

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this 14th day of May, 2003
by Sandra N. Tozzie as First Vice President of SunTrust Bank, on behalf of the
bank.  He/She is personally known to me or has
produced                                                 (type of
identification) as identification.

 

 

/s/ Diane L. Libotte

 

 

Notary Public

 

State of Florida

 

 

 

Diane L. Libotte

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

10

--------------------------------------------------------------------------------


 

WITNESSES:

NATIONAL CITY BANK, NATIONAL ASSOCIATION

 

 

/s/ Tom Gurbach

 

By:

/s/ Daniel R. Raynor

 

Print Name:

Tom Gurbach

 

Print Name:

Daniel R. Raynor

 

/s/ John DeFrancesco

 

Title:

Assistant Vice President

 

Print Name:

John DeFrancesco

 

 

 

 

 

 

STATE OF OHIO

)

 

)

COUNTY OF LAKE

)

 

The foregoing instrument was acknowledged before me this 14th day of May, 2003
by Daniel R. Raynor as Assistant Vice President of National City Bank, on behalf
of the bank.  He/She is personally known to me or has
produced                                   (type of identification) as
identification.

 

 

/s/ Ellen M. Brown

 

 

Notary Public

 

State of Florida

 

 

 

Ellen M. Brown

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

11

--------------------------------------------------------------------------------